                        Case 4:19-cv-03046-JST Document 66 Filed 10/26/20 Page 1 of 5


            1    Ashley Keller (pro hac vice)                        Theane Evangelis, (#243570)
                   ack@kellerlenkner.com                               tevangelis@gibsondunn.com
            2    Travis Lenkner (pro hac vice)                       Dhananjay S. Manthripragada, (#254433)
                   tdl@kellerlenkner.com                               dmanthripragada@gibsondunn.com
            3    Marquel Reddish (pro hac vice)                      GIBSON, DUNN & CRUTCHER LLP
                   mpr@kellerlenkener.com                            333 South Grand Avenue
            4    KELLER LENKNER LLC                                  Los Angeles, CA 90071-3197
                 150 N. Riverside Plaza, Suite 4270                  Telephone: 213.229.7000
            5    Chicago, Illinois 60606                             Facsimile: 213.229.7520
                 312.741.5220
            6
                 Warren Postman (pro hac vice)                       Michele L. Maryott, (#191993)
            7      wdp@kellerlenkner.com                               mmaryott@gibsondunn.com
                 KELLER LENKNER LLC                                  GIBSON, DUNN & CRUTCHER LLP
            8    1300 I Street, N.W., Suite 400E                     3161 Michelson Drive
                 Washington, D.C. 20005                              Los Angeles, CA 90071-3197
            9    202.749.8334                                        Telephone: 213.229.7000
                                                                     Facsimile: 213.229.7520
           10    Keith A. Custis (#218818)
                   kcustis@custislawpc.com                             Attorneys for Defendant
           11    CUSTIS LAW, P.C.
                 1875 Century Park East, Suite 700
           12    Los Angeles, California 90067
                 213.863.4276
           13
                 Attorneys for Plaintiffs
           14
                                              UNITED STATES DISTRICT COURT
           15                               NORTHERN DISTRICT OF CALIFORNIA
                                                   OAKLAND DIVISION
           16
                 DEVAN COSTA and AHMED                              CASE NO. 4:19-cv-03046-JST
           17    WADSWORTH,
                                                                    JOINT CASE MANAGEMENT
           18                          Plaintiffs,                  STATEMENT
           19           v.                                          Conference:
                                                                    Date:       November 3, 2020
           20    POSTMATES INC.,                                    Time:       2:00 p.m.
                                                                    Judge:      Hon. Jon S. Tigar
           21                          Defendant.
           22
                        The parties to the above-titled action submit this Joint Case Management Statement pursuant
           23
                 to the Court’s order. Dkt. 65.
           24
                        Plaintiffs filed this action on June 3, 2019. Dkt. 1. Postmates filed a motion to compel
           25
                 arbitration of Plaintiffs’ claims on June 13, 2019. Dkt. 23. Postmates’ motion was fully briefed. Dkt.
           26
                 Nos. 23, 30, 36. On September 9, 2019, the parties stipulated to continue all case management
           27
                 deadlines, including the initial case management conference, in light of Postmates’ motion to compel
           28

Gibson, Dunn &                              JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP
                                                   CASE NO. 4:19-cv-03046-JST
                                                               1
                        Case 4:19-cv-03046-JST Document 66 Filed 10/26/20 Page 2 of 5


            1    arbitration. Dkt. 36. The Court entered the parties’ stipulated proposed order continuing the initial
            2    case management conference on September 12, 2019. Dkt. 37. It reset the initial case management
            3    conference for November 26, 2019. Id.
            4           On September 27, 2019, Postmates promptly filed a Notice of Settlement informing the Court
            5    and Plaintiffs of its participation in the proposed class action settlement in Rimler and requested a status
            6    conference so that Postmates could update the Court on the settlement. Dkt. 38.
            7           On October 3, 2019, the Court granted Postmates’ motion to compel arbitration and stay
            8    litigation. Dkt. 39. But “in light of [Postmates’] notice of settlement,” the Court vacated its order
            9    granting Postmates’ motion to compel arbitration and scheduled a case management conference for
           10    November 12, 2019, and ordered the parties to submit a joint case management statement on or before
           11    November 5, 2019. Dkt. 40. After the Rimler Court continued its hearing on the Rimler plaintiffs’
           12    motion for preliminary approval of the settlement to November 22, 2019, the parties stipulated to
           13    continue the case management conference “until after the hearing on preliminary settlement approval
           14    in Rimler” to “allow the parties to more concretely explain to this Court what impact, if any, the Rimler
           15    settlement might have on this case.” Dkt. 41. The Court then continued the case management
           16    conference to December 17, 2019, and ordered the parties to submit a joint case management statement
           17    on or before December 10, 2019. Dkt. 42. On November 26, 2019, the Rimler court continued its
           18    hearing on the motion for preliminary approval to January 31, 2020, and ordered supplemental briefing.
           19           On December 10, the parties submitted a joint case management statement. Dkt. 43. Plaintiffs
           20    requested that the Court order supplemental briefing on Postmates’ motion to compel arbitration. Id.
           21    at 3. Specifically, Plaintiffs sought leave to brief whether Postmates’ participation in the Rimler
           22    settlement constitutes a material breach of its arbitration agreements with Plaintiffs, such that Plaintiffs
           23    should be permitted to pursue their claims in court. Id. Postmates requested that the Court continue
           24    the case management conference until February 2020, after the preliminary approval hearing in Rimler,
           25    so that the parties could more concretely update the Court on the status of the settlement and its impact
           26    on this matter. Id. at 4. Postmates also explained that continuing the case management conference
           27    would conserve the parties’ and the Court’s resources until after the January 31, 2020 hearing. Id.
           28

Gibson, Dunn &
                                             JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                        CASE NO. 4:19-cv-03046-JST
                                                                2
                        Case 4:19-cv-03046-JST Document 66 Filed 10/26/20 Page 3 of 5


            1           On December 15, 2019, the Court granted Postmates’ request to continue the case management
            2    conference to February 25, 2020, and ordered the parties to submit a case management statement by
            3    February 18, 2020. Dkt. 44. The Court also stated that it “expresses no view regarding the merits of
            4    Plaintiffs’ argument that the Postmates arbitration agreement is now void as to them,” and that it “is
            5    merely waiting to find out whether Plaintiffs’ claims will be extinguished by the Rimler settlement.”
            6    Id. The Court further explained that if Plaintiffs’ claims are not extinguished by the Rimler settlement,
            7    then “Plaintiffs may . . . file a motion for leave to file a motion for reconsideration of the Court’s
            8    October 3, 2019 order.” Id.
            9           On February 18, 2020, the parties submitted a joint case management statement in which
           10    Plaintiffs asked the Court to grant their request to brief a motion to reconsider the Court’s order granting
           11    Postmates’s motion to compel arbitration. Dkt. 45. Postmates opposed. Id. The court granted
           12    Plaintiffs’ request. Dkt. 46. Briefing on Plaintiffs’ motion for reconsideration is complete, Dkts. 49,
           13    53, 54, and the Court vacated the hearing on the motion, finding it suitable to be resolved on the papers,
           14    Dkt. 56.
           15           On May 19, 2020, the parties filed a joint case management statement requesting the Court
           16    continue the case management conference scheduled for May to June 30, 2020, reasoning that the
           17    parties may know more regarding Plaintiffs’ motion for reconsideration and the Rimler settlement.
           18    Dkt. 57. The Court granted the request. Dkt. 58. On June 17, 2020, the Rimler court denied the
           19    settlement plaintiffs’ motion for preliminary approval of class settlement “without prejudice,” and
           20    “encourage[d] the parties to continue settlement negotiations in hopes that they are able to present
           21    another agreement for preliminary approval.” On June 26, 2020, the Court denied Plaintiffs’ motion
           22    for reconsideration.
           23           On August 10, 2020, Plaintiff Ahmed Wadsworth filed his demand for arbitration with the
           24    American Arbitration Association (“AAA”), pursuant to this Court’s order compelling arbitration
           25    under the 2019 Fleet Agreement, which calls for arbitration with the AAA. Dkt. 39. In the last case
           26    management statement, the parties informed the Court that AAA had not yet accepted Plaintiff
           27    Wadsworth’s demand for arbitration, and Plaintiff Devan Costa was waiting to make a decision on how
           28    to proceed pending AAA’s decision on Plaintiff Wadsworth’s arbitration. Dkt. 63 at 3–4. In response,

Gibson, Dunn &
                                             JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                        CASE NO. 4:19-cv-03046-JST
                                                                3
                        Case 4:19-cv-03046-JST Document 66 Filed 10/26/20 Page 4 of 5


            1    the Court ordered a case management conference for November 3, 2020 “so that the Court can resume
            2    management of the case if the AAA declines’ the parties request” for AAA arbitration. Dkt. 65. The
            3    Court informed the parties that “[i]f the AAA subsequently accepts the parties’ request, the Court will
            4    grant a longer continuance.” Id.
            5           Since the parties’ last case management statement, the AAA has accepted Plaintiff
            6    Wadsworth’s case, and Plaintiff Costa has filed his demand for arbitration, which has also been
            7    accepted.
            8                                            The Parties’ Position
            9           Both parties agree and request that the Court continue the case management conference in this
           10    case for one year—to November 2, 2021—to allow for the parties to arbitrate Plaintiffs’ claims.
           11
                 Dated: October 26, 2020                                 Respectfully submitted
           12
                 /s/ Marquel Reddish                                     /s/ Dhananjay Manthripragada
           13    Marquel Reddish (pro hac vice)                           Dhananjay Manthripragada, (#254433)
                    mpr@kellerlenkner.com                                    dmanthripragada@gibsondunn.com
           14    KELLER LENKNER LLC                                       GIBSON, DUNN & CRUTCHER LLP
                 150 N. Riverside Plaza, Suite 4270                       333 South Grand Avenue
           15    Chicago, Illinois 60606                                  Los Angeles, CA 90071-3197
                 312.741.5220                                             Telephone: 213.229.7000
           16                                                             Facsimile: 213.229.7520
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                           JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                      CASE NO. 4:19-cv-03046-JST
                                                              4
                 Case 4:19-cv-03046-JST Document 66 Filed 10/26/20 Page 5 of 5


            1       DECLARATION OF FILER PURSUANT TO CIVIL LOCAL RULE 5-1(i)
            2    I attest that concurrence in the filing of this document has been obtained from each signatory.
            3    Dated October 26, 2020                                /s/ Marquel Reddish
            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                    JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                               CASE NO. 4:19-cv-03046-JST
                                                       5
